IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. PD-0394-16



                            JOE LEE BOWDEN, Appellant

                                            v.

                               THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
             FROM THE FOURTEENTH COURT OF APPEALS
                         HARRIS COUNTY



       Per curiam. H ERVEY, J., not participating.


                                      OPINION

       Appellant was convicted of murder and sentenced life imprisonment. In his third

issue on appeal, Appellant raised a constitutional challenge to the portion of court costs

which went to emergency radio infrastructure. The court of appeals held that this issue was

waived because Appellant did not object to the court cost at trial. Bowden v. State, No.

14-14-00955-CR (Tex. App.–Houston [14th Dist.], March 22, 2016). Appellant petitioned
                                                                                             2

this Court for discretionary review.

       When the Court of Appeals issued its opinion in this case, it did so without the benefit

of this Court’s recent opinion in Ex parte London, ___ S.W.3d ___; No. PD-0480-15 (Tex.

Crim App. May 18, 2016). Therefore, we vacate the judgment of the Court of Appeals and

remand for that court to consider the effect of London, if any, on its reasoning and analysis

in this case.




Delivered: September 14, 2016
Do not publish